DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/23/20.  These drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: dust bag 500 (page 6 and 7).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to because the applicant is confusing elements 110, 112 and 114.  Clarification is necessary.  
Page 6 states that the insert member is 112 and that the pivoting base member is 114.
Page 7, lines 7-8, state that the protrusion is 112, and the insert member is 114.  
Page 7, line 14, states that the protrusion is 112, and the insert member is 114.  
Page 8, line 1-4, states that the pivoting base member is 114.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Collins (PGPub 2006/0130259)
Collins teaches a fan cleaning assembly (figure 1).  The device of Collins is used for cleaning venetian blinds.  While the application is used for cleaning fan blades, this is a recitation of the intended use of the claimed invention.  There must be a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Thus Collins is clearly capable of performing the use of cleaning fan blades.  
  While not claimed, the examiner is pointing out some of the similar elements in the applicant invention and in the prior art.  Collins teaches a handle (58), arms (38), a hinge (74), a sliding member (90), a cleaning pad (110) on a support (14) and a base hinge (78).  


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rogers (USPN 7958591)
Rogers teaches a fan cleaning assembly (col. 1, lines 24-31). 
While not claimed, the examiner is pointing out some of the similar elements in the applicant invention and in the prior art.  Rogers teaches a handle (102), arms (130, 138), a hinge (128 and where 138 and 136 meet in figure 1b), a sliding member (114) and a cleaning pad (160) on a support (150a/b).  
Notes
The claim includes no structural limitations.  It is suggested to the applicant, that upon amendment, add structural limitations that would overcome the above prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723